DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 20, 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gray “Energy Efficient Engine Program” in view of Nakhamkin 4,885,912.
	In regards to Independent Claim 1 and Dependent Claim 3, Gray teaches a turbofan engine (Candidate 2) comprising: a fan (Fan design in Table 4.2-II) including a plurality of fan blades (24 blades in Table 4.2-II), and an outer housing surrounding the fan to define a bypass flow path (housing a bypass flow path in figure 4.2-4 below); a low fan pressure ratio of less than 1.45 measured across the fan blades alone at a cruise condition at 0.8 Mach and 35,000 ft (pressure ratio of 1.29 at inner diameter in Table 4.2-II); a compressor section including a low pressure compressor and a high pressure compressor (LPC and HPC in figure 4.2-4 below, where the intermediate compressor acts as a low pressure compressor); a turbine section including a fan drive turbine (LPT in figure 4.2-4 below) and a second turbine (HPT drives HPC in figure 4.2-4 below), wherein the fan drive turbine is a 3-stage to 6-stage turbine (5 stages in Table 4.2-XI) and the second turbine drives the high pressure compressor (1 stage HPT drives HPC in figure 4.2-4 below); an epicyclic gear system with a gear reduction (gear in figure 4.3-4 above), the fan drive turbine driving the fan through the gear system (shown in figure 4.3-4, with a sun gear, star gears, and a ring gear), and the gear system straddle-mounted by first and second bearings (1st and 2nd bearings in figure 4.3-4 above); wherein the fan drive turbine has a first exit area at a first exit point and is rotatable at a first speed (LPT comprises an exit area and In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the number of turbine stages increases the expansion ratio of the turbine.  Therefore, since the general conditions of the claim, i.e. that the number of turbine stages can be increased, was disclosed by Nakhamkin, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use two stages in the high pressure turbine of Gray in order to increase the expansion ratio of the turbine section.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Dependent Claim 20, Gray in view of Nakhamkin teaches the invention as claimed and discussed above, and Gray further teaches that the gear system includes a carrier (gear housing in figure 4.3-4 above) that supports the intermediate gears (as shown in figure 4.3-4 above), the carrier is attached to an engine static structure (connected to compressor inlet casing in figure 4.3-4 above), and the first bearing supports a fan drive shaft that interconnects st bearing supports output to fan between ring gear and fan in figure 4.3-4 above).

    PNG
    media_image1.png
    322
    674
    media_image1.png
    Greyscale

Figure 4.2-4 of Gray
Regarding Dependent Claim 21, Gray in view of Nakhamkin teaches the invention as claimed and discussed above, and Gray further teaches a first performance quantity of 5.74 (Table 4.2-XI) and a second performance quantity of 6.0 (Table 4.2-VIII) resulting in a performance ratio of 0.96.  However, Gray in view of Nakhamkin does not teach that the performance ratio is between 1.0 and 1.075.  Gray teaches that increasing the performance quantity of a turbine section also increases the efficiency of the engine (Table 4.1-IX).  Therefore, the performance ratio of the low and high pressure turbines is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the performance ratio of the low and high pressure turbines  increases the efficiency of the engine.  Therefore, since the general conditions of the claim, i.e. that the performance ratio of the low and high pressure turbine can be increased, was disclosed by Gray, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to increase the performance quantity of the low and high pressure turbine of Gray in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Claims 5, 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gray in view of Nakhamkin as applied to claim 3 above, and further in view of Sessions “Turbo Hydra-matic 350 Handbook”.
	Regarding Dependent Claim 5, Gray in view of Nakhamkin teaches the invention as claimed and discussed above, and Gray further teaches a planetary gear system (Figure 4.3-4 above) including a carrier (gear housing in figure 4.3-4 above) that supports intermediate gears (star gears in figure 4.3-4 above), and the first bearing (1st bearing in figure 4.3-4 above) supports a fan drive shaft (output to fan in figure 4.3-4 above) interconnecting the ring gear and the fan (shown in figure 4.3-4 above).  However, Gray in view of Nakhamkin does not teach using the carrier as the output, and fixing the ring gear to an engine static structure.  Sessions teaches that the rotational direction of the output from a planetary gearset can be reversed by using the planetary gearset as the output instead of the ring gear, when the sun gear is used as the input (Pages 24-25 of Sessions).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to change the output of the gear system of Gray from the ring gear to the carrier of the star gears of Gray, as taught by Sessions, in order to maximize the gear reduction between the input and the output (Maximum reduction figure in top right on page 24 of Sessions).
	Regarding Dependent Claim 6, Gray in view of Nakhamkin and Sessions teaches the invention as claimed and discussed above, and Gray further teaches a first performance quantity of 5.74 (Table 4.2-XI) and a second performance quantity of 6.0 (Table 4.2-VIII) resulting in a performance ratio of 0.96.  However, Gray in view of Nakhamkin and Sessions In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the performance ratio of the low pressure turbine increases the efficiency of the engine.  Therefore, since the general conditions of the claim, i.e. that the performance ratio of the low pressure turbine can be increased, was disclosed by Gray, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to increase the performance quantity of the low pressure turbine of Gray in view of Nakhamkin and Sessions to result in a performance ratio between 1.0 and 1.075 as taught by Gray, in order to increase the efficiency of the engine.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gray in view of Nakhamkin and Sessions as applied to claim 6 above, and further in view of Durocher 2010/0132376.
	Regarding Dependent Claim 8, Gray in view of Nakhamkin and Sessions teaches the invention as claimed and discussed above.  However, Gray in view of Nakhamkin and Sessions does not teach a mid-turbine frame with a bearing supporting a low pressure shaft between the low and high pressure turbines.  Durocher teaches a mid-turbine frame (28, with airfoil vanes 118 that act to turn air) having a bearing supporting the low pressure shaft in an overhung manner (bearing 104 supports low pressure shaft 12 relative to frame 28, and bearing 102 supports high pressure shaft 20).  It would have been obvious to one of ordinary skill in the art .
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gray in view of Nakhamkin, Sessions and Durocher as applied to claim 8 above, and further in view of Sheridan 2010/0105516.
	Regarding Dependent Claim 10, Gray in view of Nakhamkin, Sessions and Durocher teaches the invention as claimed and discussed above, and Gray further teaches a frame (inlet casing with beam connected to 1st bearing in Figure 4.3-4 above) supporting at least a portion of the fan drive shaft (through 1st bearing in figure 4.3-4 above), the frame defining a frame transverse stiffness and a frame lateral stiffness (frame of Gray comprises a stiffness).  However, Gray in view of Nakhamkin, Sessions and Durocher does not teach a flexible support at least partially supporting the gear system relative to the static structure with transverse and lateral stiffnesses between 50 and 80 percent and 20 and 80 percent of the frame transverse and lateral stiffnesses, respectively.  Sheridan teaches a frame (60) supporting a portion of a fan drive shaft (supports fan drive shaft through gear train, paragraph [0013]), and a flexible support (74) at least partially supporting the gear system (74 is component of 52, which supports the gear system, paragraph [0013]), the flexible support comprising transverse and lateral stiffnesses (physical limitation of the flexible support).  Sheridan further teaches that the stiffnesses of the flexible support can be changed by changing the thickness of the support to control displacement of the gear train (paragraph [0030]).  Therefore, the transverse and lateral stiffnesses of the flexible support are recognized in the prior art as result effective variables, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) MPEP 2144.05(II)(B), and therefore could be optimized through routine experimentation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the engine of Gray in view of Nakhamkin, Sessions and Durocher with the flexible support of Sheridan, to support the gear In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(II)(A), in this case, a support transverse and lateral stiffnesses that is between 50 and 80 percent and 20 and 80 percent of the frame transverse and lateral stiffnesses, respectively.
Claims 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gray in view of Nakhamkin, Sessions, Durocher, and Sheridan as applied to claim 10 above, and further in view of Moniz 2007/0084183.
Regarding Dependent Claim 11, Gray in view of Nakhamkin, Sessions, Durocher, and Sheridan teaches the invention as claimed and discussed above, with an air turning guide vane in the mid-turbine frame (vane 118 of Durocher in the rejection of claim 8 above).  However Gray in view of Nakhamkin, Sessions, Durocher, and Sheridan does not teach that the turbines rotate in opposite directions.  Moniz teaches using a gas turbine (10) with turbine sections (30 and 14) that rotate in opposite directions (Paragraph [0003]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the turbine sections of Gray in view of Nakhamkin, Sessions, Durocher, and Sheridan to rotate in opposite directions, as taught by Moniz, in order to increase the efficiency of the gas turbine engine (Paragraph [0003]).
	Regarding Dependent Claims 12-13, Gray in view of Nakhamkin, Sessions, Durocher, Sheridan, and Moniz teaches the invention as claimed and discussed above, and further teaches that the support lateral and transverse stiffnesses are less than 50% and 65% the frame lateral and transverse stiffnesses, respectively (see rejection of claim 10 above).
Claims 15-17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gray in view of Nakhamkin, Sessions, Durocher, Sheridan and Moniz as applied to claim 13 above, and further in view of Henry 2008/0098718.
Regarding Dependent Claim 15, Gray in view of Nakhamkin, Sessions, Durocher, Sheridan and Moniz teaches the invention as claimed and discussed above.  However, Gray in view of Nakhamkin, Sessions, Durocher, Sheridan and Moniz does not teach that the gear system is between the fan drive turbine and first compressor such that the first compressor and fan rotate at the same speed.  Henry teaches a gas turbine engine (10), where the gear system (100) is between the first compressor (54) and the fan drive turbine (20), such that the first compressor and fan (24) rotate at the same speed (54 and 24 both connected to 26 in figure 1).  It would have been obvious to one of ordinary skill in the art at the time of invention to replace the intermediate compressor and turbine section of Gray in view of Nakhamkin, Sessions, Durocher, Sheridan and Moniz with the low pressure compressor connected to the fan drive turbine through the gear system, as taught by Henry, in order to facilitate operating the first compressor at maximum efficiency (Paragraph [0003]).
	Regarding Dependent Claim 16, Gray in view of Nakhamkin, Sessions, Durocher, Sheridan, Moniz and Henry teaches the invention as claimed and discussed above, and further teaches that the bearing of the mid-turbine frame support the first shaft in an overhung manner (see rejection of claim 8 above).
Regarding Dependent Claim 17, Gray in view of Nakhamkin, Sessions, Durocher, Sheridan, Moniz and Henry teaches the invention as claimed and discussed above, and Gray further teaches that the sun gear (sun gear in figure 4.3-4 above) is mounted to a flexible input (sun gear drive, where flexible is a relative term, and all shafts have a degree of flexibility) attached to the first shaft driven by the fan drive turbine (sun gear drive attached to input shaft in figure 4.3-4 above).
Regarding Dependent Claim 19, Gray in view of Nakhamkin, Sessions, Durocher, Sheridan, and Moniz teaches the invention as claimed and discussed above, and Gray further teaches that the first bearing is a thrust bearing (2nd paragraph on page 50), the second bearing is a roller bearing (2nd paragraph on page 50), and the low pressure compressor includes two .
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gray in view of Nakhamkin as applied to claim 21 above, and further in view of Durocher 2010/0132376.
	Regarding Dependent Claim 23, Gray in view of Nakhamkin teaches the invention as claimed and discussed above.  However, Gray in view of Nakhamkin does not teach a mid-turbine frame with a bearing supporting a low pressure shaft between the low and high pressure turbines.  Durocher teaches a mid-turbine frame (28, with airfoil vanes 118 that act to turn air) having a bearing supporting the low pressure shaft in an overhung manner (bearing 104 supports low pressure shaft 12 relative to frame 28, and bearing 102 supports high pressure shaft 20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the engine of Gray in view of Nakhamkin with the mid-turbine frame and support bearings of Durocher, in order to transfer bearing loads through an outer engine case (paragraph [0002]).
Claims 25, 26 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gray in view of Nakhamkin and Durocher as applied to claim 23 above, and further in view of Sheridan 2010/0105516.
Regarding Dependent Claims 25 and 26, Gray in view of Nakhamkin and Durocher teaches the invention as claimed and discussed above, and Gray further teaches a frame (inlet casing with beam connected to 1st bearing in Figure 4.3-4 above) supporting at least a portion of the fan drive shaft (through 1st bearing in figure 4.3-4 above), the frame defining a frame transverse stiffness and a frame lateral stiffness (frame of Gray comprises a stiffness).  However, Gray in view of Nakhamkin and Durocher does not teach a flexible support at least partially supporting the gear system relative to the static structure with transverse and lateral stiffnesses between 50 and 80 percent and 20 and 50 percent of the frame transverse and lateral stiffnesses, respectively.  Sheridan teaches a frame (60) supporting a portion of a fan drive shaft (supports fan drive shaft through gear train, paragraph [0013]), and a flexible support (74) at least partially supporting the gear system (74 is component of 52, which supports the gear system, paragraph [0013]), the flexible support comprising transverse and lateral stiffnesses (physical limitation of the flexible support).  Sheridan further teaches that the stiffnesses of the flexible support can be changed by changing the thickness of the support to control displacement of the gear train (paragraph [0030]).  Therefore, the transverse and lateral stiffnesses of the flexible support are recognized in the prior art as result effective variables, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) MPEP 2144.05(II)(B), and therefore could be optimized through routine experimentation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the engine of Gray in view of Nakhamkin and Durocher with the flexible support of Sheridan, to support the gear train (paragraph [0013]) and because it has been held that "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(II)(A), in this case, a support transverse and lateral stiffnesses that is between 50 and 80 percent and 20 and 50 percent of the frame transverse and lateral stiffnesses, respectively.
Dependent Claim 33, Gray in view of Nakhamkin, Durocher and Sheridan teaches the invention as claimed and discussed above, and Gray further teaches that the low pressure compressor has a greater number of stages than the fan drive turbine (low pressure compressor has 6 stages, Table 4.2-V and low pressure turbine has 5 stages, Table 4.2-XI).
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gray in view of Nakhamkin, Durocher, and Sheridan as applied to claim 26 above, and further in view of Moniz 2007/0084183.
Regarding Dependent Claim 27, Gray in view of Nakhamkin, Durocher, and Sheridan teaches the invention as claimed and discussed above, with an air turning guide vane in the mid-turbine frame (vane 118 of Durocher in the rejection of claim 8 above).  However Gray in view of Nakhamkin, Durocher, and Sheridan does not teach that the turbines rotate in opposite directions.  Moniz teaches using a gas turbine (10) with turbine sections (30 and 14) that rotate in opposite directions (Paragraph [0003]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the turbine sections of Gray in view of Nakhamkin, Durocher, and Sheridan to rotate in opposite directions, as taught by Moniz, in order to increase the efficiency of the gas turbine engine (Paragraph [0003]).
Claims 29-31 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gray in view of Nakhamkin, Durocher, Sheridan and Moniz as applied to claim 27 above, and further in view of Henry 2008/0098718.
	Regarding Dependent Claim 29, Gray in view of Nakhamkin, Durocher, Sheridan and Moniz teaches the invention as claimed and discussed above.  However, Gray in view of Nakhamkin, Durocher, Sheridan and Moniz does not teach that the gear system is between the fan drive turbine and first compressor such that the first compressor and fan rotate at the same speed.  Henry teaches a gas turbine engine (10), where the gear system (100) is between the first compressor (54) and the fan drive turbine (20), such that the first compressor and fan (24) rotate at the same speed (54 and 24 both connected to 26 in figure 1).  It would have been 
Regarding Dependent Claim 30, Gray in view of Nakhamkin, Durocher, Sheridan, Moniz and Henry teaches the invention as claimed and discussed above, and Gray further teaches that the sun gear (sun gear in figure 4.3-4 above) is mounted to a flexible input (sun gear drive, where flexible is a relative term, and all shafts have a degree of flexibility) attached to the first shaft driven by the fan drive turbine (sun gear drive attached to input shaft in figure 4.3-4 above) and that the first bearing is a thrust bearing (2nd paragraph on page 50), the second bearing is a roller bearing (2nd paragraph on page 50), and the low pressure compressor includes two stages (Table 4.2-III).  However, Gray in view of Nakhamkin, Durocher, Sheridan, Moniz and Henry does not teach that the low pressure compressor comprises three stages.  Sheridan teaches using a geared turbofan (10) with a low pressure compressor (18) with three stages (compressor 18 shown with three stages in figure 1).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the low pressure compressor of Gray in view of Nakhamkin, Durocher, Sheridan, Moniz and Henry to have three stages, as taught by Sheridan, as part of an obvious combination of known prior art structures, in this case the use of a three stage low pressure compressor in a geared turbofan, to achieve predictable results, in this case, to further compress air traveling to the high pressure compressor.  See KSR; MPEP 2141 III A.
Regarding Dependent Claim 35, Gray in view of Nakhamkin, Durocher, Sheridan, Moniz and Henry teaches the invention as claimed and discussed above, and Gray further teaches that the low pressure compressor has a greater number of stages than the fan drive .
	Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gray in view of Nakhamkin, Durocher and Sheridan as applied to claim 25 above, and further in view of Adamson 4,969,325.
	Regarding Dependent Claim 31, Gray in view of Nakhamkin, Durocher and Sheridan teaches the invention as claimed and discussed above, and Gray further teaches that the fan drive turbine is a 5 stage turbine (Table 4.2-XI).  However, Gray in view of Nakhamkin, Durocher and Sheridan does not teach that the fan drive turbine is a 3 stage turbine.  Adamson teaches reducing the number of stages in a low pressure turbine to reduce weight and reduce rotor dynamics problems (Col. 1, ll. 48-50).  Therefore, the number of turbine stages in the low pressure turbine is recognized in the prior art as a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) MPEP 2144.05(II)(B), and therefore could be optimized through routine experimentation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to reduce the number of low pressure turbine stages in the low pressure turbine of Gray in view of Nakhamkin, Durocher and Sheridan to three, as taught by Adamson, to reduce the weight and reduce the rotor dynamics of the system and because it has been held that "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(II)(A).
Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gray in view of Nakhamkin, Durocher, Sheridan and Adamson as applied to claim 31 above, and further in view of Zhdanov 3,722,215.
	Regarding Dependent Claim 32, Gray in view of Nakhamkin, Durocher, Sheridan and Adamson teaches the invention as claimed and discussed above, and Gray further teaches that In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) MPEP 2144.05(II)(B), and therefore could be optimized through routine experimentation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to reduce the number of low pressure compressor stages in the low pressure compressor of Gray in view of Nakhamkin, Durocher, Sheridan and Adamson to three, as taught by Zhdanov, to reduce the weight and length of the system and because it has been held that "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(II)(A).
Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gray in view of Nakhamkin, Durocher, Sheridan, Moniz and Henry as applied to claim 29 above, and further in view of Adamson and Zhdanov.
	Regarding Dependent Claim 34, Gray in view of Nakhamkin, Durocher, Sheridan, Moniz and Henry teaches the invention as claimed and discussed above, and Gray further teaches that the low pressure compressor comprises 6 stages (Table 4.2-V) and the low pressure turbine comprises 5 stages (Table 4.2-XI).  However, Gray in view of Nakhamkin, Durocher, Sheridan, Moniz and Henry does not teach that the low pressure compressor and turbine comprise three stages.  Adamson teaches reducing the number of stages in a low pressure turbine to reduce weight and reduce rotor dynamics problems (Col. 1, ll. 48-50 of Adamson).  Zhdanov teaches reducing the number of stages in a low pressure compressor to reduce the axial size and weight of an engine (Col. 2, ll. 34-36 of Zhdanov).  Therefore, the In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) MPEP 2144.05(II)(B), and therefore could be optimized through routine experimentation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to reduce the number of low pressure turbine stages in the low pressure turbine of Gray in view of Nakhamkin, Durocher, Sheridan, Moniz and Henry to three, as taught by Adamson, to reduce the weight and reduce the rotor dynamics of the system, and to reduce the number of low pressure compressor stages in the low pressure compressor of Gray in view of Nakhamkin, Durocher, Sheridan, Moniz and Henry to three, as taught by Zhdanov, to reduce the weight and length of the system, and because it has been held that "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(II)(A).

Response to Arguments
Applicant's arguments filed 6/3/2021 have been fully considered but they are not persuasive.
With regards to applicant’s argument that increasing the number of turbine stages will increase the exit area of the turbine section, Examiner disagrees.  Applicant did not cite any references in support of his argument that increasing the number of stages in a turbine section increases the exit area of the turbine section.  It has been held “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”); MPEP 2145(I).  

With regards to applicant’s argument that the AN2 values of Gray are not at the exit point of the turbines, Examiner disagrees.  The AN2 value for a turbine, which is a measure of the strength of a turbine, is measured at the maximum radius of the turbine, which for both the low and high pressure turbines of Gray, is at the exit of each turbine section.  Mattingly, as referenced by applicant in the arguments, discloses the AN2 value of each turbine stage of a turbine section, not the AN2 value of the entire turbine section, as is disclosed by Gray and relied upon in the present rejection.
Applicant’s argument with respect to optimization of the performance ratio is addressed in the rejection of claim 21 above.
With regards to applicant’s argument that candidate 2 of Gray is not enabled, Examiner disagrees.  The candidates of Gray were designed according to the predicted advances in material science in the years following the publication of Gray, and would be enabled using any materials no matter how expensive or difficult to produce, and without regard to how long the engine can run while using the materials.  Prior art is applicable for all that it teaches, which in the instant case, are the structural and functional limitations of the claimed invention.  Applicant has used functional limitations to limit the claims, where those functional limitations are taught by Gray.  If applicant is asserting that the structural limitations taught by Gray are incapable of performing the claimed functional limitations, applicant should claim the structure that enables the claimed functional limitations in order to overcome the rejection of Gray.

With regards to applicant’s arguments that the Federal Circuit Decision of Raytheon Techs. Corp v. General Electric Co is evidence that the invention of Gray is not enabled because materials did not exist at the time, Examiner disagrees.  The Federal Circuit Decision does not apply to the instant rejection because the petitioner failed to argue that the prior art reference of Knip was enabled in the case of Raytheon Techs. Corp v. General Electric Co; whereas, in the rejection of the instant application, examiner has presented evidence that the prior art of Gray was enabled at the time of invention of the instant application.
Applicant’s argument with respect to claims 15 and 29 is addressed in the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/STEVEN M SUTHERLAND/            Primary Examiner, Art Unit 3741